Case 3:20-cv-00005-NKM-JCH Document 42

To: US District Court (Western District)
255 West Main Street
(Room 304)
Charlottesville, Virginia 22902
From: Eric 8. Griffin

Concerning: Case # 3:20-cv-05

Greetings,

Filed 02/24/21 Page 1of1 Pageid#: 185

February 24, 2021

CLERK'S OFFICE U.S. DIST. COURT
AT CHARLOTTESVILE, VA
FILED ¢

FEB 24 2021

JULIAS. DUDLEY, CLERK
BY:
- . . DEPUTY RK

To the Honorable Judge(s) that is presiding over this civil action against Eric S. Griffin on May
18, 2020 I was supposed to appear for this court proceeding, with humble apologies, I was
unable to attend due to not having any legal support. Having difficult trying to find an attorney
that will defend this type of case. Requesting that I be excuse from this previous default. If I have
not attained an attorney for the next court date. Then I will have no choice but to appear.

Thank You Sir (s)

 
